Title: From Thomas Jefferson to Thomas Barclay, 19 June 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris June 19. 1787.

Your favor of the 12th. came to hand two days ago. Your adversary had been busy here in endeavoring to have your privilege examined and withdrawn. They had, as I think, interested Mr. Eden, the British minister, and thro’ that or some other channel conveied a story to the ear of some of the ministers, very unfavorable to you. They had particularly represented some circumstance attending the original contracting of the debt as contrary to good faith: that it was for wines (I believe) sold and to be paid for by a particular cargo of tobacco; that the wines being received, the cargo was otherwise applied. I mention these circumstances which  I have heard vaguely, meerly to suggest to you the propriety of sending me a short state of the real transaction.I am this moment returned from the Count de Montmorin, to whom I have spoken on the subject of your letter of safe conduct. I told him I knew nothing of the original transaction which I knew to have been represented to your disadvantage, but that from my personal knowlege of you I would pledge my own honour, either that nothing wrong had attended that transaction, or that you had no hand in it. We proceeded then to speak on the subject of your privilege. He said it was a settled point that the character of Consul does not privilege any person in this country against their creditors: that as to your character to the court of Marocco, 1. it might admit of question whether it could be a protection at all as it was not derived from Congress immediately: 2. that it would only have been a protection back to the place where you had received it had you come thither immediately; but that the long stay you had made at Bourdeaux seemed to have terminated it there. I told him you were arrested immediately almost on your arrival at Bourdeaux. But, says he, that arrest was annulled in a few days: yes, I replied, but the same creditors threatened to arrest you again the moment you should go out of the jurisdiction of Bourdeaux, and that tho’ the second arrest might be anulled also, yet it was not a pleasant thing to be imprisoned and remain till a parliament could order the doors open. This seemed to make an impression, and we spoke of the safe conduct. He said he thought he could obtain a letter of safe conduct which should protect you till you should get to Paris, but that you would be liable to arrest the moment you should arrive. I asked if a Safe conduct could not be obtained to bring you to Paris, back again to Bourdeaux, and even to America. He thought it would be very doubtful and difficult: that you must in that case obtain the consent of the principal mass of your creditors, and furnish me with it: that tho he could not be sanguine as to the success, he would do what should depend on him: but he doubted the issue. You will be so good therefore as to decide on this view of the subject. The dates of your arrival at Bourdeaux, arrest, and discharge will be material. Be assured that no endeavors shall be spared on my part, if you conclude to ask a Safe-conduct. If you should find it more eligible to proceed from Bourdeaux to Congress directly, I know of nothing relative to your office which need prevent it. I have the pleasure to inform you that Mrs. Barclay and your family are well; and pray you to accept assurances of the  sincere esteem & respect with which I have the honor to be Dear Sir Your friend & servant,

Th: Jefferson


P.S. I could wish a state of the treacherous conduct of French & co. of their letter to you advising you to go to America, &c. in case it should be necessary for me to apply to the minister.

